PER CURIAM:
James Theodocion, retained counsel for Devon Hubbard in this direct criminal appeal, has moved to withdraw from further representation of the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that counsel’s assessment of the relative merit of the appeal is correct. Because independent examina*893tion of the entire record reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and Hubbard’s conviction and sentence are AFFIRMED.